PER CURIAM
Defendant appeals her convictions of manslaughter in the first degree, ORS 163.118; rape in the first degree, ORS 163.375; sexual abuse in the first degree, ORS 163.427; and felony murder, ORS 163.115. She makes multiple assignments of error. All assignments except the one regarding the trial court’s sentence for felony murder are not preserved or do not require discussion.
After being found guilty of felony murder, the trial judge sentenced her to life imprisonment pursuant to ORS 163.115(3)(a), with a 10-year minimum sentence under ORS 163.115(3)(b).1 She argues that she should have been sentenced under the sentencing guidelines. We remand for resentencing with instructions to delete the sentence of life imprisonment and to impose a judgment for post-prison supervision for the remainder of defendant’s life under OAR 253-05-004. Defendant’s 10-year minimum term is lawful. See State v. Morgan, 316 Or 553, 560, 856 P2d 612 (1993); State v. Hostetter, 125 Or App 491, 865 P2d 485 (1993).
Convictions affirmed; remanded for resentencing.

 ORS 163.115(3)(a) and (b) were renumbered ORS 163.115(4)(a) and (b) in 1993.